Name: Commission Regulation (EEC) No 908/82 of 21 April 1982 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 4. 82 Official Journal of the European Communities No L 108/ 13 COMMISSION REGULATION (EEC) No 908/82 of 21 April 1982 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, for the preceding quarter ; whereas the sluice-gate prices fixed by Regulation (EEC) No 156/82 should accordingly be maintained unchanged until 31 July 1982 for these products ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since no new sluice-gate price has been fixed, the levies fixed by Regulation (EEC) No 156/82 should accordingly be maintained unchanged until 31 July 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organi ­ zation of the market in poultrymeat ('), as last amended by the Act of Accession of Greece, and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 (2), as last amended by Regulation (EEC) No 750/81 (3) ; HAS ADOPTED THIS REGULATION : Whereas, since sluice-gate prices and levies for poultrymeat were, by Regulation (EEC) No 1 56/82 (4), last fixed for the period 1 February to 30 April 1982, they must be fixed anew for the period 1 May to 31 July 1982 ; whereas such prices and levies should in principle be calculated by reference to feed grain prices for the period 1 November 1981 to 31 March 1982 ; Article 1 Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in relation to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall , for the period 1 May to 31 July 1982, be as shown in the Annex to Regula ­ tion (EEC) No 156/82. 2. In the case of products falling within heading No 02.03 and within subheading 15.01 B or 16.02 B I of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that. Whereas the price of the quantity of feed grain required does not vary by 3 % or more from that used Article 2 (&gt;) OJ No L 282, 1 . 11 . 1975, p . 77. (2) OJ No L 282, 1 . 11 . 1975, p. 84. (3) OJ No L 80, 26. 3 . 1981 , p. 1 . (4) OJ No L 18, 26. 1 . 1982, p. 7. This Regulation shall enter into force on 1 May 1982. No L 108/ 14 Official Journal of the European Communities 22. 4. 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1982. For the Commission Poul DALSAGER Member of the Commission